t c summary opinion united_states tax_court robert b leppin petitioner v commissioner of internal revenue respondent docket no 941-0o1s filed date robert b leppin pro_se sean r gannon for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year respondent concedes the portion of the deficiency in excess of dollar_figure the issue for decision is to what extent petitioner must include in income amounts received as railroad retirement benefits some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in blue island illinois on the date the petition was filed in this case during petitioner received retirement benefits of dollar_figure from the u s railroad retirement board rrb for that year petitioner received from the rrb a form rrb-1099-r annuities or pensions by the railroad retirement board this form listed the following employee contributions dollar_figure contributory amount_paid dollar_figure supplemental annuity dollar_figure total gross paid dollar_figure petitioner reported dollar_figure of the benefits on his federal_income_tax return but listed this amount as fully nontaxable social_security_benefits rather than as income from pension and annuities the basis for respondent’s determination in the statutory_notice_of_deficiency does not appear in the record however it is respondent’s position in this proceeding that the full amount that petitioner received from the rrb dollar_figure is annuity or pension income and that dollar_figure of this amount is includable in gross_income railroad retirement benefits are divided into two portions for purposes of federal income_taxation in general terms the portion of the benefits which is equal to the benefit to which a taxpayer would have been entitled under the social_security act if the taxpayer had been covered by the social_security act is referred to as the tier_1_railroad_retirement_benefit sec_86 tier benefits are includable in gross_income to the same extent as are social_security_benefits sec_86 b the benefits other than tier benefits commonly referred to as tier benefits generally are includable in gross_income to the same extent as are amounts received from a sec_401 a qualified_plan sec_72 as such these benefits generally are treated as annuity payments subject_to the provisions of sec_72 sec_402 as a general_rule tier benefits are includable in gross_income under sec_72 however a portion of these benefits may be excluded from income under sec_72 or d these provisions exclude from a taxpayer’s gross_income that portion of q4e- a tier annuity_payment which represents a ratable recovery_of the taxpayer’s contributions to the railroad retirement_plan made in the form of taxes sec_72 da r petitioner’s position in this case is unclear in his petition he argues that the railroad retirement pension is subject_to form_1040 line namely that it should be treated as social_security_benefits at trial petitioner made a somewhat contradictory statement that the benefits were comprised of tier benefits in the amount of dollar_figure tier benefits in the amount of dollar_figure and a supplemental pension of dollar_figure where petitioner derived the first two amounts is unknown whether petitioner received any tier benefits at all is also unclear in general terms the rrb uses form rrb-1099 payments by the railroad retirement board to report tier benefits and form rrb-1099-r to report tier benefits see generally internal_revenue_service publication pension and annuity income and internal_revenue_service publication social_security and equivalent railroad retirement benefits in the present case on the same document in evidence on which the form rrb-1099-r was reproduced there was also a copy of a form rrb-1099 this latter form was blank except for the notation this form not required for your taxes from the record in this case we are unable to ascertain whether petitioner in the first instance should have received - - tier benefits in some amount and in the second instance whether or not he in fact did receive such benefits however there may be countless reasons why petitioner should not have received tier benefits in the year in issue and this specific factual issue was not addressed at trial by either party even if we were to accept petitioner’s testimony as to the division of the benefits into tier and tier benefits we would have no way of determining the amount of the tier benefits which would be includable in gross_income we are left with the fact that petitioner has admitted receiving income in the amount of dollar_figure as reflected in the form rrb-1099-r and that he admits that he did not properly report this amount on his tax_return furthermore he has presented no reliable evidence that the form rrb-1099-r is incorrect we therefore sustain respondent’s determination as modified by his concession that petitioner received unreported gross_income from the rrb benefits in the amount of dollar_figure ‘pursuant to petitioner’s version of the facts in his testimony at least a portion of the benefits should have been included in gross_income on his return sec_7491 does not shift the burden_of_proof to respondent in this case because petitioner has provided no credible_evidence with respect to the nature of the benefits he received sec_7491 furthermore sec_6201 does not impose any evidentiary burden on respondent because petitioner has admitted receiving the item_of_income at issue -- - respondent’s calculation of petitioner’s tax_liability in the notice_of_deficiency is not in the record however based upon the record before us we find that petitioner’s taxable_income was determined in the notice_of_deficiency as follows rrb benefits dollar_figure other income big_number adjusted_gross_income agi dollar_figure medical_expenses big_number less agi big_number taxes paid big_number total itemized_deductions big_number personal_exemption deduction big_number taxable_income big_number according to the explanation provided to the court with regard to respondent’s concession respondent decreased the taxable_income reflected in the notice_of_deficiency by dollar_figure to reflect that portion of the rrb benefits not includable in gross_income and reduced the taxable_income by a further dollar_figure to reflect an increased medical_expense_deduction allowed in light of the change to adjusted_gross_income based on these adjustments to the notice_of_deficiency respondent determined that petitioner’s correct taxable_income was dollar_figure and that the correct amount of the deficiency was dollar_figure it appears however that respondent’s calculations are in error in two respects first the amount of the increase in the medical_expense_deduction appears to be too small in light of the change to petitioner’s adjusted_gross_income see sec_213 second the calculation does not appear to account for a portion of petitioner’s income which is long-term_capital_gain and - consequently taxed at a lower rate see sec_1 we shall therefore enter a decision under rule so that the parties may compute petitioner’s proper tax_liability pursuant to our findings in this case reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
